Knowlton, J.
This is a petition under the Pub. Sts. c. 192, § 24, to enforce a lien for keeping certain horses, the property of the respondent. The only question in the case is whether a demand for the payment of the debt was made as required by this section. A demand in writing in proper form was sent by mail to the respondent, and was received by him the next day at his place of residence in Springfield, to which it was addressed.
By the terms of the statute such a demand must be “ delivered to the debtor or left at his usual place of abode, if within this commonwealth.” The respondent contends that this must be by a formal service like that of a writ in an action at common law. But the statute makes no such requirement. The paper may be delivered to the debtor or left at his usual place of abode *588by any person to whom the creditor sees fit to intrust it for that purpose. It may as well be delivered by a postal carrier in the service of the United States as by an officer qualified to serve civil process.
The language of the section which permits the demand upon the debtor to be “ made by letter addressed to him at his usual place of abode without the commonwealth and deposited in the post-office to be sent to him,” does not imply that a demand actually delivered through the post-office is ineffectual if the debtor resides in this State, but prescribes a convenient method .of making a demand when the debtor lives outside of the Commonwealth without the necessity of proving that the paper reaches him. The statute contemplates that the delivery may be made by the creditor himself or by any one for him. Where no particular method of delivery is required, it is sufficient to prove that the demand or notice was in some way conveyed to the person to be affected thereby. See Wilson v. Trenton, 16 L. R. A. 200 ; Burdett v. Lewis, 7 C. B. (N. S.) 791; Shoemaker v. Mechanics' Bank, 59 Penn. St. 79; Walters v. Brown, 15 Md. 285, 292.
Exceptions overruled.